In an action, inter alia, for a permanent injunction based upon an alleged breach of a covenant not to compete contained in a franchise licensing agreement, the plaintiff appeals from an order of the Supreme Court, Kings County (Clemente, J.), dated September 5, 1985, which denied its motion for a preliminary injunction.
Order affirmed, without costs or disbursements.
Inasmuch as the enforceability of the restrictive covenant in the franchise agreement entered into between the plaintiff and the defendant Katan cannot clearly be ascertained at this juncture, Special Term properly denied the motion for a preliminary injunction (see, Purchasing Assoc. v Weitz, 13 NY2d 267; Family Affair Haircutters v Detling, 110 AD2d 745). Niehoff, J. P., Rubin, Kunzeman and Spatt, JJ., concur.